PER CURIAM.
Appellant appeals the trial court’s summary denial of his pro se motion for post-conviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850 which raised two grounds. We affirm without comment the trial court’s order denying relief in this case. However, the clerk’s office sentencing disposition order erroneously lists the offense for which appellant was convicted after a jury trial as “solicitation to commit armed robbery” (as does the Broward Clerk website at www.clerk-17th-flcourts.org). In fact, appellant’s *69jury found him guilty of robbery with a weapon, a first degree felony, section 812.13(2)(b), Florida Statutes (2007). In order to prevent this scrivener’s error from potentially impacting future legal proceedings in this case, we remand for correction of this error in the sentencing documents prepared in this case. Sirota v. State, 977 So.2d 700, 701 (Fla. 4th DCA 2008). Newson v. State, 867 So.2d 603, 603 (Fla. 2d DCA 2004).

Affirmed; remanded for correction of scrivener’s error.

WARNER, TAYLOR and CIKLIN, JJ., concur.